Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions

Applicant’s election of Group I and Species I in the reply filed on 5/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 24-25 and 40-41 are withdrawn without traverse.

Drawings
The drawings are objected to under 37 CFR 1.84(b)(1).  Figs 1 is a black and white photo. Applicant is respectfully informed that black and white photos are not permitted unless the applicant can show that black and white photos are the only practical medium for illustrating the claimed invention. See 37 C.FR. 1.84 (b)(1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 23 and 26-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 22, the limitation, “applying adhesive to one or more surfaces” is not clear because “surfaces” does not properly refer back to the previously recited surfaces.  
As to claim 22, it is not clear how adhesive can be applied after the surfaces are contacted with each other.  Additionally, it is not clear how th surfaces can be contacted if adhesive is applied to at least one of said surface. 
It is not clear if the binder recited in the preamble of claim 22 is the same as the adhesive. The examiner will assume they are the same. 
Claim 22 recites a “method of bonding” in the preamble but fails to actually recite a bonding step.  Rather the claim simply recites an applying and curing step.  The claim never positively recites a contacting step, nor does the claim recite how or when bonding occurs.
Claims 27 and 28 recite “curing.”  It not clear if this refers to the previously recited curing step or a different curing step.  
Regarding claims 29 and 30, the phrase "including" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The examiner will regard limitations modified by “including” as optional.  Additionally, all claim 30 is optional since it further limitation an optional limitation of claim 29. 
The parenthetical phrases contained within claims 29, 31, 35 and 39 are indefinite because it’s not clear if the limitations contained within the parentheses further limitation the claim.  The examiner will regard these limitations as optional.
The entire of claim 35 is unclear.  The claim is defining a ratio of two optional compounds.  Additionally, it is not clear what compounds “lystine + cysteine” and “phenol + quinone” represent or how one of ordinary skill in the art would begin to even evaluate such.  The entire claim is considered optional. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22, 23, 26 and 28-39 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chen et al. (US 2011/0003522).

As to claims 22, 23, 26, 28-33, 35 and 36, Chen discloses a method of bonding together surfaces of two or more elements 30 at least one of which is a mineral wool element, bonded by a mineral wool binder, wherein the method comprises providing the two or more mineral wool elements 30 (para 44), applying an adhesive that is a formaldehyde-free binder composition comprising an animal based or plant derived soy flour protein (para 32), and tannic acid, which is a polyphenol binder, (example 1), the adhesive having at least a pH additive (para 33) to one or more surfaces (surfaces of 30) to be bonded together before, during or after contacting the surfaces to be bonded together with each other, and curing via drying (para 49) (para 11-15, 29-56, figs 1-3). 
As to claim 34, the tannin is present between 1 to 70 wt% of the dry protein (example 1, table 4). 
As to claim 37, para 34 discloses a pH between 7 and 10. 
As to claim 38, an additive can contain an amine group (para 36).
Claim 39 is optional since the enzyme of claim 22 is optional.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 22 above, and further in view of Li (US 2008/0213597).
Chen discloses curing as low as 100 deg C (para 51), but stops short of expressly discloses curing between 5-95 deg C.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Chen such that curing occurs between 5-95 deg C as taught by Li (para 32) as such is known in the art and reduces energy and manufacturing costs. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boyer et al. (US 2008/0003902), cited in IDS is relevant to curing at temperatures below 90 deg C.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/           Primary Examiner, Art Unit 1748